HOOPER, Chief
Justice (dissenting).
I must respectfully dissent. I believe the summary judgment was correctly entered for the defendant. The proffered reason for discharging the plaintiff, offered in answer to the retaliatory discharge claim, was that the plaintiff had made bomb threats to the defen*1220dant. The defendant supported the bomb-threats accusation with testimony from several of the plaintiffs co-employees.
After the defendant made its properly supported summary judgment motion, the plaintiff had the burden of presenting “substantial evidence creating a genuine issue of material fact” as to whether the proffered reason was actually a pretext. Capital Alliance Insurance Co. v. Thorough-Clean, Inc., 639 So.2d 1349, 1350 (Ala.1994). The only evidence offered to show that the plaintiff did not make the bomb threats was the plaintiffs own testimony that he did not make them.
I am not satisfied that the plaintiffs own testimony is substantial enough to meet the burden the plaintiff must meet to defeat the defendant’s motion for summary judgment. Consequently, I would grant certiorari review to consider this question.